                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                   SOUfHERN DIVISION
                                     No. 7:07-CR-35-D



UNITED STATES OF AMERICA                     )
                                             )
                 v.                          )              ORDER
                                             )
KEITII RAMONE MELVIN,                        )
                                             )
                        Defendant.           )


       On August 16, 2017, KeithRamone Melvin ("Melvin") moved for reconsideration [D.E. 66]

ofthis court's order of May 18, 2017. See [D.E. 65]. The motion for reconsideration [D.E. 66] lacks

merit and is DENIED.       See United States v. Mills, 773 F.3d 563, 566--69 (4th Cir. 2014);

Presentence Investigation Report mf 1-6, 8, 13, 18.

       SO ORDERE9. This _11_ day of October 2018.




                                                      J~SC.DEVERill
                                                      Chief United States District Judge
